—Per Curiam.
Respondent was admitted to practice by this Court and in Pennsylvania in 1983. The Supreme Court of Pennsylvania ordered his disbarment in July 1998.
Respondent admitted converting to his own use more than $150,000 from a corporation which had employed him as a salaried general counsel. We grant the unopposed motion by petitioner, the Committee on Professional Standards, for an or*762der imposing reciprocal discipline upon respondent (see, 22 NYCRR 806.19) and, under the circumstances, order respondent’s disbarment in this State (see, e.g., Matter of Sturgis, 242 AD2d 831),
Crew III, J. P., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys, effective immediately and until further order of this Court; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.